Martin, Judge,
delivered the opinion of the court:
The merchandise involved in this case was imported under the tariff act of 1909. It consists of cotton rope specially fabricated for use upon machinery as a means of transmitting power from one revolving wheel or drum to another. The importations were in two sizes, one being an inch in diameter, the other 2 inches. They were otherwise identical in construction and use. In the invoice one of the sizes was called “patent inter-stranded driving rope;” the other was called “ cotton belting.” .
The collector classified the article as a manufacture of cotton not specially provided for, and assessed duty upon the same at 45 per cent ad valorem, under the provisions of paragraph 332. The im*92porters filed their protest to this ruling, and contended that the wares were belting for machinery, made of cotton, and dutiable at 30 per cent ad valorem according to paragraph 330. This protest was duly heard upon testimony by the Board of General Appraisers, and was sustained. The Government now prays for a reversal of that decision.
It appears from the record that for some tinae prior to the date of this entry there had been a difference in practice between the ports of New York and Boston in the classification of such importations. At New York they had been assessed as manufactures of cotton, while at Boston they had been assessed as cotton belting. This fact came to the attention of the department and resulted in a ruling that the article in question should thereafter be classified as a manufacture of cotton; which ruling was followed by the collector in this case.
If the-article in question is cotton belting, that classification,.being more specific than manufacture of cotton, should prevail; and that is the sole question presented in the case, namely, whether or not the importation is cotton belting within the purview of paragraph 330. It is claimed by the importers that the article is such belting and is known by that name in the trade; whereas it is claimed by the Government that the article is not cotton belting in fact, and is not so known to the trade, but on the other hand is commercially known as transmission or driving rope.
The following is a copy of the, pertinent terms of the paragraph in question:
330. * * * belting for machinery made of cotton or other vegetable fiber and india rubber, or of which cotton or other vegetable fiber is the component material of chief value, thirty per centum ad valorem.
On the one hand, it is conceded that there is such an article as belting for machinery, made of cotton; the foregoing provision is of course sufficient authority for this statement. And on the other hand it is virtually conceded that the article in question is made of cotton, and serves the purpose of belting for machinery. It is specially manufactured in a manner which peculiarly fits it for that purpose, and it is all but exclusively so used.. These facts alone seem to come near to a classification of the merchandise as cotton belting for machinery. The Government, however, contends that notwithstanding these points of resemblance the present article can not be called belting for machinery because it is not woven into a flat form; that a fiat woven cotton article, adapted to such a use, would be entitled when so used to the name of belting for machinery; but that a round article twisted into strands, even if otherwise similar in material and use, would not be belting for machinery, but would be transmission or driving rope. And it is certainly true that the article in question is frequently called transmission rope, whether it is also belting or not.
*93The following are definitions taken from several authorities touching upon this subject:
The Century Dictionary and Cyclopedia:
Belting. — Belts collectively or in general: the material of which belts are made.
Angular belting. (See Angular.)
Round belting, belting usually made from a fiat strap, which is rolled into a tubular form.
Scandinavian belting, a cotton cloth woven solid and treated with Stockholm tar.
* * * -Kr * * *X
Belt. 2: Any broad band or strip of leather or other flexible material, designed to pass around anything with its ends joined, (a) In machinery, a flexible cord or band passing about the periphery of wheels, drums, or pulleys, for the purpose of transmitting motion from one to another. Belts are usually made of leather, but india rubber and gutta-percha are occasionally used; also hempen cord, wire rope, and cords for small pulleys. (See Belting.)
Knight’s American Mechanical Dictionary:
Belting (machinery): A flexible band for communicating motion. (See Belt.) Belts are made of leather, india rubber, gutta-percha, hempen rope, webbing, etc.
*******
A band is a flat belt.
*******
A form of belting called angular belting has been lately introduced, which has riveted on the working side of the continuous plies of the belt a series of truncated pyramids of leather. The sides of the pyramidal frustrums have an angle of about 60 with the belt in the example at the American Institute Fair, 1872, but. this would probably vary with the diameter of the pulley over which these belt shoes were designed to be lapped.
Appleton’s Cyclopaedia of Applied Mechanics (1893):
Belts. — In the ordinary acceptation of the term, belts are endless strips of leather, rubber, or other flexible material, stretched over pulleys for the purpose of transmitting power from one pulley, called the driver, to the other, or driven, pulley. Ropes and chains are also used in a similar manner, forming rope, or chain, belting. * * *
It seems plain upon the question of form, that the word belt in its primary use signified a flat, and not a round article. And naturally a flat and not a round article would first be devised to serve as a means of transmitting power from one rotating drum to another; for such a flat belt would have greater traction from the flat periphery of the contact drum. It may also safely be stated that originally belting for machinery was wholly made of leather, and at present the typical figure of a driving belt is the familiar flat and broad leather band. However, as stated in the foregoing definitions, the term belting includes belts taken generally and collectively, and it appears that this term has not been invariably limited to articles of a flat shape, but that mechanical adaptations have let into the general classification some articles of quite different forms.' And such difference in form would imply in many cases also a difference in construction. For instance, it is stated in the definition taken from Knight’s Dictionary that belts are sometimes made of hempen rope, and that a form of angular belting had been devised for practical use. In the Century Dictionary several forms of belting *94are named, including angular belting, round belting, and Scandinavian cotton-cloth belting. One definition for “belt” given by that authority is:
A flexible cord or band passing about the periphery of wheels, drums, or pulleys, for the purpose of transmitting motion from one to another. Belts are usually made of leather, but india rubber and gutta-percha are occasionally used; also hempen cord, wire rope, and cords for small pulleys.
In the definition above quoted from Appleton’s Cyclopaedia it is said that—
Ropes and chains are also used in a similar manner, forming rope, or chain, belting.
It appears also from the testimony of the witnesses that the term belting covers different shapes of belts, round, flat, square, and V shaped. By the use of such transmission the friction surface of a power wheel may thus be somewhat increased without increasing the width of the wheel itself; and, more important still, a wider distribution of the transmitted power is thus made practicable. It also appears from the testimony that chain belts come under the general name of “belting.”
The court is therefore led to believe that Congress in dealing with power transmissions made of cotton did not intend to distinguish between those which are woven flat and those which are twisted into cords, where otherwise the articles are essentially similar in material and use; and, therefore, that the articles at bar, being eligible to the disputed description and classification in every other particular, are not excluded from it because they are cords instead of woven bands.
The decision of the board is therefore affirmed,.